Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Mark E. Henderson on 05/31/2022.
 
In claim 1, line 15, after “threshold” add --; transcribing the speech within a first audio stream portion of the audio stream; and wherein the transcribing the speech within a first audio stream portion of the audio stream comprises recognizing other words within the first audio stream portion according to a disambiguating context derived from both the keyword detections and a supplementary keyword detections --.

In claim 2, line 2, “a first portion of the audio stream (hereinafter “first audio stream portion”)” was changed to –the first audio stream portion--.

In claim 2, line 5, after “threshold” delete --; further comprising the step of: transcribing the speech within the first audio stream portion --.

In claim 4, line 4, after “supplementary keywords (hereinafter “supplementary keyword detections”)” delete --; wherein the step of transcribing the speech within the first audio stream portion comprises recognizing other words within the first audio stream portion according to a disambiguating context derived from both the keyword detections and the supplementary keyword detections --.

In claim 20, line 17, after “threshold” add --; transcribing the speech within a first audio stream portion of the audio stream; and wherein the transcribing the speech within a first audio stream portion of the audio stream comprises recognizing other words within the first audio stream portion according to a disambiguating context derived from both the keyword detections and a supplementary keyword detections --.

In claim 21, line 4, after “supplementary keywords (hereinafter “supplementary keyword detections”)” delete --; wherein the step of transcribing the audio stream comprises recognizing other words in the audio stream according to a disambiguating context derived from both the keyword detections and the supplementary keyword detections --.

In claim 22, line 2, “a first portion of the audio stream (hereinafter “first audio stream portion”)” was changed to –the first audio stream portion--.

In claim 22, line 5, after “threshold” delete --; wherein the process further comprises the step of: transcribing the speech within the first audio stream portion; wherein the step of transcribing the speech within the first audio stream portion comprises recognizing other words within the first audio stream portion according to a disambiguating context derived from the keyword detections --.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The newly discovered references Stoops et al. (US 11,200,892 B2) does not specifically teach, after having all the limitations, wherein the transcribing the speech within a first audio stream portion of the audio stream comprises recognizing other words within the first audio stream portion according to a disambiguating context derived from both the keyword detections and a supplementary keyword detections. Stoops teaches a speech-capture device 110a (e.g., a device that is capable of detecting a user's speech and converting the audio 11 of the speech into audio data 211) may receive input audio 11, corresponding to a spoken utterance corresponding at least in part to a command, using an audio capture component, such as a microphone or array of microphones. The device 110, using a wakeword detection component 220, processes input audio data corresponding to the input audio 11 to determine if a keyword (e.g., a wakeword) is detected in the input audio data. Following detection of a wakeword, the device 110 sends input audio data 211, corresponding to the utterance, to the remote system 120 (see fig.2; col.4, lines 52-64). So it is clear that the prior art of record does not teach the amended independent claims. 


          For the above reasons, claims 2-19 and 21-24 are allowed for their dependency from independent claims 1 and 20 respectively. 


             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD S ELAHEE/                                                                                                                                                                                                      MD SHAFIUL ALAM ELAHEE
Primary Examiner
Art Unit 2653
June 3, 2022